Steele Hays, Justice, dissenting. I believe the majority, like the trial court, is influenced by the fact that the school district managed to avoid a deficit and finish the school year in the black. That seems to me to be beside the point. It is clear from the letter and spirit of the statutes dealing with school financing that the legislature meant to delegate the power to school districts to take extraordinary, and timely, measures to avoid operating at a loss. The actions of the superintendent were, I think, entirely consistent with those sound objectives and the district ought not to be penalized for accomplishing what the legislature so clearly mandated. I would reverse.